PER CURIAM.
By petition for a writ of certiorari the petitioner asks us to review a decision of the District Court of Appeal, Second District, 122 So.2d 816.
In view of the fact that a special primary election is scheduled for September 13,1960, pursuant to the decision submitted for review, we have advanced the matter for argument on the question of our jurisdiction as well as on the merits of the controversy. Respondent has filed a motion to dismiss the petition.
Having heard oral argument and having considered the briefs of the parties, we are now convinced that there is no jurisdictional basis upon which this Court can proceed to consider the cause on the merits. Therefore, finding as we do that this Court is without jurisdiction to review the decision of the Court of Appeal, the prayer of the petition for certiorari is denied and the petition is dismissed.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.